DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurwitz (US PUB 2017/0356935).

With respect to claim 1, Hurwitz discloses a coil wire (See the coil wire disclosed in figure 2 of Hurwitz) comprising: a core wire having flexibility and conductivity (See element [6] in figure 2 of Hurwitz); and a winding wire configured with a conductive wire and a first insulating film that entirely coats the conductive wire (See the winding wire [2] in figure 2 of Hurwitz), wherein a first end of the core wire is electrically connected to a first end of the winding wire (See node [5] in figure 2 of Hurwitz), the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals (See the plurality of spirals formed by [2] in figure 2 of Hurwitz), and the core wire is a common central axis of the plurality of spirals (See that core wire [6] is a common central axis of [2] in figure 2 of Hurwitz), and the coil wire satisfies one of a condition (i) or a condition (ii):  an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner 
With respect to claim 4, Hurwitz discloses the coil wire according to claim 1, wherein two adjacent conductive wires forming two adjacent spirals of the plurality of spirals directly contact each other at part of the winding wire (See wires [105L] and [105S] in figure 40 of Hurwitz).
With respect to claim 11, Hurwitz discloses a current sensor component (See the current sensor disclosed in figure 2 of Hurwitz) comprising: an elongated conductor member having terminals at both ends (See element [1] in figure 2 of Hurwitz); and a coil wire wound around the conductor member (See the loop wrapped around [1] in figure 2 of Hurwitz), the coil wire having: a core wire having flexibility and conductivity (See element [6] in figure 2 of Hurwitz); and a winding wire configured with a conductive wire and a first insulating film that entirely coats the conductive wire (See element [2] in figure 2 of Hurwitz), wherein a first end of the core wire is electrically connected to a first end of the winding wire (See node [5] in figure 2 of Hurwitz), the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals (See the plurality of spirals formed by [2] in figure 2 of Hurwitz), and the core wire is a common central axis of the plurality of spirals (See that core wire [6] is a common central axis of [2] in figure 2 of Hurwitz), and the coil wire satisfies one of a condition (i) or a condition (ii): an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or the outer surface of the core 
With respect to claim 15, Hurwitz discloses the current sensor component according to claim 11, wherein two adjacent conductive wires forming two adjacent spirals of the plurality of spirals directly contact each other at part of the winding wire (See wires [105L] and [105S] in figure 40 of Hurwitz).
With respect to claim 16, Hurwitz discloses a current sensor comprising: a coil wire, the coil wire (See the coil wire disclosed in figure 2 of Hurwitz) having: a core wire having flexibility and conductivity (See the coil wire disclosed in figure 2 of Hurwitz); and a winding wire configured with a conductive wire and a first insulating film that entirely coats the conductive wire (See the winding wire [2] in figure 2 of Hurwitz); and a detector connected between a first end of the core wire and a first end of the winding wire so as to detect an electric signal (See the voltage v(t) in figure 2 of Hurwitz in view of paragraph [0084] of Hurwitz), wherein a second end of the core wire is electrically connected to a second end of the winding wire (See node [5] in figure 2 of Hurwitz), the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals (See the plurality of spirals formed by [2] in figure 2 of Hurwitz), and the core wire is a common central axis of the plurality of spirals (See that core wire [6] is a common central axis of [2] in figure 2 of Hurwitz), and the coil wire satisfies one of a condition (i) or a condition (ii): an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer 
With respect to claim 19, Hurwitz discloses the current sensor according to claim 16, wherein two adjacent conductive wires forming two adjacent spirals of the plurality of spirals directly contact each other at part of the winding wire (See wires [105L] and [105S] in figure 40 of Hurwitz).
Allowable Subject Matter
Claims 2, 3, 5, 6, 12, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein, when the outer surface of the core wire is exposed, at least part of the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts the outer surface of the core wire, and when the second insulating film coats the outer surface of the core wire, at least part of the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts the outer surface of the second insulating film.
Claim 5 depends from objected to claim 2 and is therefore also objected to.
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein, when the outer surface of the core wire is exposed, the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts an entirety 
Claim 6 depends from objected to claim 3 and is therefore also objected to.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements comprising a bobbin having a cylindrical member that is assembled to an outer circumference of the elongated conductor member, wherein the coil wire is wound around the cylindrical member of the bobbin.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein when the outer surface of the core wire is exposed, at least part of the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts the outer surface of the core wire, and when the second insulating film coats the outer surface of the core wire, at least part of the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts the outer surface of the second insulating film.
With respect to claim 14, the prior art of record neither shows nor suggests the combination of structural elements wherein, when the outer surface of the core wire is exposed, the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts an entirety of a perimeter of the outer surface of the core wire, and when the second insulating film coats the outer surface of the core wire, the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts an entirety of a perimeter of the outer surface of the second insulating film.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein when the outer surface of the core wire is exposed, at least part of the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts the outer surface of the core wire, and when the second insulating film coats the outer surface of the core 
With respect to claim 18, the prior art of record neither shows nor suggests the combination of structural elements wherein when the outer surface of the core wire is exposed, the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts an entirety of a perimeter of the outer surface of the core wire, and when the second insulating film coats the outer surface of the core wire, the inner circumferential surface of at least part of the plurality of spirals of the winding wire contacts an entirety of a perimeter of the outer surface of the second insulating film.

Claims 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural element comprising a winding wire configured with a conductive wire and a first insulating film that coats the conductive wire; a first lead wire connected to a first end of the core wire and a first end of the winding wire; and a second lead wire connected to a second end of the core wire and a second end of the winding wire, wherein the winding wire is wound around a circumference of the core wire so as to form a plurality of spirals, and the core wire is a common central axis of the plurality of spirals, and the coil wire satisfies one of a condition (i) or a condition (ii):  an outer surface of the core wire is exposed, and a shortest distance between the outer surface of the core wire and an inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of the first insulating film; or the outer surface of the core wire is coated by a second insulating film, and a shortest distance between an outer surface of the second insulating film and the inner circumferential surface of at least part of the plurality of spirals of the winding wire is smaller than a thickness of a thicker one of the first insulating film and the second insulating film.
Claims 8-10 depend from allowed claim 7 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2013/0038323 discloses a magneto-impedance element and magneto-impedance senor including detection coil.

US PUB 2005/0242805 discloses a three-dimensional magnetic direction sensor, and magneto-impedance sensor element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858